Citation Nr: 0207539	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-02 168	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than October 16, 
1987, for the grant of a 100 percent scheduler rating for 
undifferentiated-type schizophrenia with posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

K Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
July 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the RO which granted a 100 percent rating for schizophrenia 
and assigned an effective date of September 18, 1996.  The 
veteran appealed for an earlier effective date.  In March 
1998, the Board granted an earlier effective date of January 
14, 1991, for the 100 percent rating.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In August 1999, the parties 
(the veteran and the Secretary) filed a joint motion for 
remand.  The Court granted the motion in an August 1999 
order.  The Board, in February 2001 remanded the claim to the 
RO for procedural due process purposes.  In August 2000, the 
Vice Chairman of the Board ordered reconsideration of an 
August 1990 Board decision which denied an increased rating 
in excess of 70 percent for undifferentiated-type 
schizophrenia.  The August 1990 Board decision stemmed from 
the appeal of the RO's April 1988 rating decision which 
granted a 70 percent rating for undifferentiated-type 
schizophrenia, effective from October 16, 1987.  The veteran 
appealed for a higher rating.  In February 2001, the Board 
reconsidered its August 1990 decision and granted a 100 
percent rating for undifferentiated-type schizophrenia with 
PTSD.  In December 2001, the RO granted an earlier effective 
date of October 16, 1987 for the assignment of a 100 percent 
rating for schizophrenia with PTSD.  The veteran continues to 
appeal for an earlier effective date.

The Board notes that service connection for PTSD was granted 
in a March 1992 rating decision and made part of the service-
connected undifferentiated-type schizophrenia, effective 
October 6, 1987.  The service-connected disability was then 
reclassified as undifferentiated-type schizophrenia with 
PTSD.  Although the inclusion of PTSD as a service-connected 
disability was not determined until after the April 1988 
rating decision, the Board will include PTSD as part of the 
service-connected disability since the effective date 
proceeds the date of the April 1988 decision.


FINDINGS OF FACT

1.  A September 13, 1983 VA examination report is accepted as 
the date of the veteran's informal claim for an increased 
rating.

2.  It was factually ascertainable that the veteran met the 
criteria of a 100 percent rating for schizophrenia with PTSD 
September 13, 1983, the date of the informal claim for 
increase.


CONCLUSION OF LAW

The criteria for an effective date of September 13, 1983, for 
the assignment of a 100 percent evaluation for schizophrenia 
with PTSD have been met. 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Codes 9400-9410 (effective 
prior to February 3, 1988); 38 C.F.R. § 4.132, Diagnostic 
Codes 9400-9411 (effective from February 3, 1988); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.160, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with during the pendency of this 
appeal.  In this regard, by virtue of the rating decision and 
statement of the case, the veteran and his representative 
were given notice of the information necessary to 
substantiate his claim for an earlier effective date.  Thus, 
under the circumstances of this case, the VA has satisfied 
its duties to notify and assist the veteran in this case.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), including new 38 U.S.C.A. § 5103A.  

The veteran claims that an effective date earlier than 
October 16, 1987 is warranted for the assignment of a 100 
percent rating for schizophrenia with PTSD.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application thereof."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 
38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of 
receipt of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet.App. 125 (1997).  Moreover, the term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an 
increase to the next disability level.  See Hazan v. Gober,  
10 Vet.App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. §3.155, provides as follows a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant. . .may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

In February 1970, the RO granted service connection for 
undifferentiated schizophrenic reaction and assigned a 50 
percent rating effective from July 1969.  The veteran was 
notified of this action but did not file an appeal.  In 
December 1972, the RO determined that the veteran's 50 
percent rating for schizophrenia would continue.  The veteran 
was advised of his appellate rights.  The veteran did not 
submit an appeal.  The February 1970 and December 1972 RO 
decisions are final.  38 U.S.C.A. § 7105 (West 1991).  As a 
result, the effective date for an increased rating must be 
based on a new claim.  That new claim may be either a formal 
or informal claim.

Following the final 1972 RO decision, the claims file 
contains VA outpatient psychiatric treatment reports from 
September 13, 1983 to 1999.  The veteran is currently 
assigned a 100 percent rating for his service-connected 
psychiatric disorder, effective from October 16, 1987.  The 
VA psychiatric reports beginning September 13, 1983 and 
through October 15, 1987 (the date of the assigned increased 
100 percent rating for the service-connected psychiatric 
disorder) are considered informal claims for an increased 
rating and such informal claims will be considered claims for 
increase.  38 C.F.R. § 3.155(c).  The governing statues and 
regulations provide that the effective date for an increased 
rating will be the date of the claim or the date entitlement 
arose whichever is later.  In the instant case, the date of 
the veteran's claim is considered to be September 13, 1983.  
The question now becomes when did the veteran first meet the 
criteria for a 100 percent schedular rating between September 
13, 1983 (the earliest informal claim based on a VA treatment 
record) and October 15,1987 (the last day in which he was 
assigned a 50 percent rating).

During the veteran's appeal period, the rating criteria for 
psychoneurotic disorders and for psychotic disorders changed 
in February 1988 and in November 1996.  Where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1990).  

Prior to February 1988, a 100 percent rating for 
schizophrenia required active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce complete social and industrial inadaptability.  
38 C.F.R. § 4.132 (effective prior to February 3, 1988).  
Effective from February 1988, a 100 percent rating for 
schizophrenic required active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to product total social and industrial inadaptability.  
38 C.F.R. §  4.132 (effective from February 3, 1988). 

In granting the 100 percent rating for schizophrenia with 
PTSD, the Board, in February 2001, determined that the rating 
criteria for psychoneurotic disorders prior to November 1996 
were most favorable to the veteran.  In this regard, the 
Board noted that in Johnson v. Brown, 7 Vet. App. 95, 99 
(1994), the Court stated that if the veteran's symptoms of 
PTSD met one of the three criteria that were in effect prior 
to November 1996, then a 100 percent evaluation was required.  
Therefore, the Board determined that the veteran's burden in 
meeting the 100 percent evaluation for PTSD, a psychoneurotic 
disorder, was less than his burden in meeting the 100 percent 
rating for schizophrenia, a psychotic disorder.  The Board 
therefore applied the criteria for evaluating a 
psychoneurotic disorder to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this regard, the 
Board noted that prior to November 1996, a 100 percent rating 
for psychoneurotic disorders required that:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrable unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Codes 9400-9410 (effective 
prior to February 3, 1988); see also 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective February 3, 1988) (same)

The Board continues to find that the rating criteria prior to 
November 1996 for psychoneurotic disorders are more favorable 
to the veteran and will apply such criteria for the purpose 
of determining whether the veteran is entitled to an earlier 
effective date for the assignment of a 100 percent rating for 
schizophrenia with PTSD.  In this regard, the Board notes 
that on September 13, 1983, the veteran reported to VA mental 
health clinic stating that he wanted to start treatment.  He 
complained of schizophrenia.  Subsequent treatment reports in 
September 1983 show he expressed feelings of anger.  An 
October 1983 reports from a VA mental health clinic relates 
that the veteran was having job problems.  The veteran 
reported that he was required to seek treatment in order to 
stay on his job with the telephone company.  It was reported 
that if he did not remain in treatment there was a 
possibility of him being laid off. 

A VA psychiatrist completed an employment certification form 
in October 1983.  The psychiatrist diagnosed PTSD and stated 
that the illness was sufficient to disable the veteran from 
working.  The examiner stated that the earliest date the 
veteran could return to regular employment on a full-time 
basis or on a limited basis would be January 1984.  The 
doctor stated that the veteran's work restriction would 
involve a low stress position which did not involve much 
interaction with others.

VA reports from November 1983 show the veteran expressed 
anger and resentment associated with war and racial 
conflicts.  The veteran complained of nightmares.  In 
December 1983, the mental health clinic addressed the 
veteran's paranoia and his tendency to withdraw and alienate 
himself from others.

In 1984, the veteran participated in VA group psychiatric 
counseling sessions.  In one of the sessions the veteran got 
into an argument with another member of the group and hit 
him.  It was reported that the veteran was provoked.  The 
veteran reported having anxiety and stated that he remained 
isolated from others.

A March 1984 note from the veteran's case manager indicates 
that a VA doctor filled out a medical certification from the 
veteran's employer to the effect that the veteran continued 
to be disabled until September 1984.  A May 1984 report shows 
that someone from the veteran's employer called to inquire 
whether the veteran was still in treatment. 

An employer medical certification form was completed by a VA 
psychiatrist and dated in August 1984.  The psychiatrist 
stated that the veteran was first treated in September 1983 
for possible temporal lobe seizures, PTSD, and atypical 
psychosis.  The doctor stated that the veteran's illness was 
sufficient to disabled him from working and that the earliest 
date of the veteran's return full-time or on a limited basis 
was January 1985.

In June 1984, the veteran attended a VA Vietnam group 
sessions.  The veteran reported attacking a woman who was 
sunbathing nude.  The veteran admitted to having violent 
thoughts.  It was felt that the veteran may need 
hospitalization.

An August 1984 VA case manager note reveals that she received 
a call from a VA doctor.  The doctor stated that as part of 
the veteran's workman's compensation, he interviewed the 
veteran in July 1984.  He stated that he informed the 
veteran's attorney that the veteran was paranoid and had poor 
impulse control.  In August 1984, it was reported that the 
veteran's symptoms had decreased on medication.  In October 
1984, the veteran complained of auditory hallucinations.

A July 1985 report shows the veteran was scheduled for a 
workman's compensation court proceeding.  A December 1985 
report notes that the veteran workman's compensation case was 
denied.  A VA case manager stated that the veteran was going 
to apply for increased VA benefits as he was totally 
disabled. 

In July 1985 and an August 1985 VA treatment report shows 
that the veteran reported having daily auditory 
hallucinations with commands to hurt self and others.  The 
veteran stated he felt to weak to act on the commands.  He 
related having confusing thoughts at times and it was 
reported that his mood was volatile.  The impression was 
schizophrenia with continued psychotic symptoms.  In 
September 1985, he continued to complain of auditory 
hallucinations.  By October 1985, the veteran reported that 
he was doing better.  He reported that he was still having 
paranoid thinking but that he was able to cope with it.

A September 1986 medical report reveals diagnoses of atypical 
psychosis, PTSD, and seizure disorder.  The examiner stated 
that the veteran was treated on July 31, 1986 for psychotic 
evaluation and in August 1986 for seizure evaluation.  The 
examiner stated that the veteran was totally disabled and 
that such disability was permanent.  It was also reported 
that the veteran could not be rehabilitated to gainful 
employment.

Reports from 1987 show minimal complaints.  In fact, several 
of the reports show the veteran symptoms had improved.  VA 
outpatient treatment reports from 1988 to 1991 show the 
veteran continued to receive psychiatric treatment.

During a February 1988 VA examination report, the veteran 
stated that despite his constant emotional symptoms he was 
nevertheless able to work for a telephone company from 1974 
to 1984.  He stated that he worked as a telephone operator, a 
clerk and performed other functions.  He stated that he was 
advised to stop working in 1984 by mental health 
professionals and that he had not worked since 1984.  The 
examiner stated that according to his evaluation, the veteran 
was unable to perform any work.

A letter dated in January 1989, from a VA staff psychiatrist 
and a staff social worker in the mental health clinic, 
indicates that the veteran was treated by the clinic since 
September 1983 and that his diagnosis included atypical 
psychosis, seizure disorder, and rule out PTSD.  The 
psychiatrist and social worker stated that since the 
veteran's first admission to the facility, he had been 100 
percent disabled and that he was unable to maintain 
substantial gainful employment.

In February 1989, Juan T. Van Putten, M.D., diagnosed the 
veteran as having PTSD and atypical psychosis with paranoia.  
Dr. Putten concluded that based on the complexity of the 
veteran's psychological problems and the medical 
complications related to these illnesses, the veteran was 
unable to resume normal work activities.  He stated, in 
essence, that the veteran was totally disabled.

An April 1990 VA psychiatric examination report reveals that 
the veteran worked for the telephone company from 1974 to 
1983 and that he was advised by his physician to be unable to 
go to work.  The examining psychiatrist stated that the 
veteran was not employable due to his circumstantially and 
that he was not competent to handle his funds.

A February 1991 application for compensation based on 
unemployability reveals that the veteran reported that he 
last worked in September 1983 as a maintenance tech.  He 
stated that his service-connected psychiatric disorders 
prevented him from working.

VA examination in November 1991 reveals the veteran reported 
that he last worked in 1983.  The examiner diagnosed PTSD and 
atypical psychosis probably secondary to PTSD.

VA examination in January 1993 continues to show diagnoses of 
PTSD and chronic undifferentiated schizophrenia.

During a March 1997 VA psychiatric examination, the veteran 
reported that he worked for 11 years for a phone company.  He 
stated that he medically retired in 1983.  The psychiatrist 
diagnosed chronic schizophrenia disorder and PTSD.  The 
veteran was assigned a GAF score of 45.

Reports from 1997 to 1999 continued to show treatment for 
schizophrenia and PTSD.  His GAF score ranged between 45 to 
55.

The Board finds that the evidence shows that the veteran met 
the 100 percent schedular criteria for a psychoneurotic 
disorder on September 13, 1983, the date of VA treatment and 
consequently the date of his informal claim for increase.  In 
this regard, a VA staff psychiatrist stated that the veteran 
was first treated in September 1983 with a diagnosis of 
atypical psychosis, seizure disorder and rule out PTSD.  
(Subsequent reports confirm a diagnosis of PTSD).  The 
psychiatrist stated that since September 13, 1983, the 
veteran was totally disabled and that he was unable to 
maintain gainful employment.  The 1989 psychiatrist opinion 
is supported by earlier medical reports of record.  For 
instance, October 1983, March 1984, and August 1984 
employer's certification forms completed by VA psychiatrists 
indicate that from September 1983 to January 1985, the 
veteran was unable to work.  As a result of being out of work 
for this extended period of time, the veteran filed a claim 
for workman's compensation which apparently was denied 
because his psychiatric disability was due to service and not 
related to the job.  Reports from 1986 to 1999 continue to 
show that the veteran was unemployable due to his service-
connected psychiatric disorder.  The Board notes that the 
veteran has asserted throughout his appeal that he last 
worked in 1983.  Given the reports of record, the Board finds 
the veteran's assertion to be credible.

The Board notes that the veteran has also been diagnosed as 
having a seizure disorder.  Such disorder, however, appears 
to have minimal impact on his employability.  The medical 
records tend to show that it is the veteran's schizophrenia 
and PTSD which prevents him from engaging in substantial 
employment.

In light of the foregoing, an earlier effective date of 
September 13, 1983 is warranted for the assignment of a 100 
percent rating for schizophrenia with PTSD.

The Board notes that the veteran argues that he should be 
assigned a 100 percent rating effective from 1968.  The 
veteran stated that he had struggled with schizophrenia since 
that time.  The Board notes that in 1970 and 1972, the RO 
assigned the veteran a 50 percent rating for his service-
connected psychiatric disorder, effective from July 1969.  He 
did not appeal the decisions and thus they are final.  
Consequently, an earlier effective date back to 1968 for a 
100 percent rating cannot be awarded.  As discussed above, 
the effective date for an increased rating must be based on a 
new claim for increase.  In the instant case, that new claim 
is dated on September 13, 1983, the date of VA treatment. 

The Board notes the veteran's attorney has argued that an 
earlier effective date back to November 1972 should be 
granted as the veteran underwent a VA examination on that 
date.  The Board observes that the November 1972 VA 
examination was considered by the RO in its December 1972 
decision.  As previously discussed, that decision was not 
appealed and is now final.  Thus, an earlier effective date 
back to November 1972 is not warranted. 

Given the circumstances in the instant case, the award of the 
100 percent schedular rating for schizophrenia with PTSD will 
be assigned an earlier effective date of September 13, 1983.  
The preponderance of the evidence is against the claim for an 
effective date prior to September 13, 1983.  In adjudicating 
this claim, the benefit-of-the doubt doctrine has been 
applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An earlier effective date of September 13, 1983, for the 
assignment of a 100 percent schedular rating for 
schizophrenia with PTSD is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

